DETAILED ACTION
Acknowledgements
This office action responds to the RCE filed on 17 November 2020.
Claims 1, 6-15, 17 and 18 are pending and have been examined.
Claims 2-5, 16 and 19-21 are canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-15, 17 and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite process of processing biometric samples with different template generation algorithms for performing comparing of different templates for determining the degree of similarity. The claimed limitations recite under broadest reasonable interpretation, performance of a process of the limitation in the human 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Further, the claims recite the additional elements of multiple databases to store templates and algorithms, scanners, capturing a first and second biometric sample of the subject using a first and second scanning device, and a processing component with a processor and communication device. The computing device usage in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of causing the computing device to receive and send information to facilitate information transfer between parties) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The biometric scanning devices are merely insignificant extra solution activity, see MPEP 2106.05(g) and is supported by the original disclosure as any device commonly used for verification, see pg 1 “Biometric technologies such as fingerprint, facial recognition, iris recognition, voice verification, hand geometry, signature verification, keystroke dynamics, and retina scan are commonly used to identify or verify the identity of users attempting to access data on PCs and networks, enter secure facilities, register for public services, execute transactions, and confirm identifies to government officials.” As further stated in the background of the invention “Biometric templates known as reference templates are generated when an individual enrolls or registers in a biometric system. Reference templates are stored in a biometric system and used as a basis of comparison (as a "reference") for future biometric verification and identification attempts.” Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception “i.e. apply it” 

Response to Arguments
With regards to the rejection of claims based on 35 U.S.C. 101, the applicants assert that “the additional elements recited in the amended claims apply the judicial exception in a meaningful way beyond generally linking the use of the abstract idea to the technical field of biometric data processing, such that the claims as a whole are more than drafting effort designed to monopolize the exception.”
The Examiner respectfully disagrees.
The claims recite a process to capturing biometric sample, transmitting the sample to a process, processing the sample using a first template generation algorithm, associating it with an identifier for storing, repeating the same steps of processing the sample with a second template generation algorithm, creating a match template using a second sample for the purposes of comparison and to determine the degree of similarity. In the process, the claims recite a template database and a template generation database which are for the sole purpose of storing the templates and algorithms. The elements included in the claimed invention “…consists solely of mental steps which can be carried out by a human using pen and paper. The claims do not impose any requirements that would make the invention impossible to carry out manually.")
The applicants assert that “the claimed invention solves the problem of repeated enrollment across different conventional biometric systems as described in paragraph [0015], At least for this reason, the additional elements in the amended claims are unconventional in the field and the claims are thus eligible.”
The Examiner respectfully disagrees.
As stated in the remarks, the claims recite ‘retrieving a reference template associated with a record identifier compatible with the match template from the template database or retrieving the template generation algorithm with the identified template algorithm ID from a template generation database’, the claimed process is to collect information in the form of biometric samples, process the samples with different template generation algorithms, store the generated templates and the different algorithms for the purposes of comparing the future samples with the stored samples. The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Murali K. Dega/
Art Unit: 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697